STATE OF MINNESOTA                         February 24, 2016

                                 IN SUPREME COURT                           Om:ciEOF
                                                                        API'B.IA1ECC!Ut'liiJ
                                      ADM10-8032



ORDER PROMULGATING AMENDMENTS
TO THE RULES OF THE BOARD ON JUDICIAL STANDARDS



      The Minnesota Board on Judicial Standards filed a petition recommending

amendments to the Rules of the Board on Judicial Standards. On October 28, 2015, the court

opened a public comment period. Written comments were submitted by the Minnesota

District Judges Association and a private practitioner. The court has considered the

proposed amendments and the written comments.

      Based on all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that the Rules of the Board on Judicial Standards are

amended as shown in the attachment to this order. The Rules as amended are prescribed

and promulgated to be effective July 1, 2016. The Board shall make the Rules of the Board

on Judicial Standards, as amended, publicly accessible on the Board's website.

      Dated: February 24, 2016                  BY THE COURT:



                                                L~~
                                                Chief Justice
         AMENDMENTS TO THE RULES OF THE BOARD ON JUDICIAL
                           STANDARDS

In the following amendments, deletions are indicated by a line drawn through the words
and additions by a line drawn under the words.

                          Rules of Board on Judicial Standards



                                    Table of Contents

        ***
7.      [Deleted]Admonition Review Hearing


                                     DEFINITIONS

     "Board" means the Minnesota Board on Judicial Standards.

        ***
    "Complaint" is any eommHBieation, oral or ·.witten, made by judges, lllVt'yers, eourt
personnel or any member of the general publie regarding the eonduet ofajudgeinformation
in any form from any source received by the board that alleges or from which a reasonable
inference can be drawn that a judge committed misconduct or has a disability.

    "Deferred Disposition Agreement" is an agreement between the judge and the board
or hearing panel for the judge to undergo treatment, participate in education programs, or
take other corrective action, based upon misconduct or disability that can be addressed
through treatment or a rehabilitation program.

     ***
    "Evaluation" is a prompt~ and-discreet, and limited inquiry by the executive secretary
into the facts and circumstances of any complaint or information that alleges conduct listed
in Rule 4(a).

     ***
    "Investigation" is a full inquiry by the e~£eeutive seeretary, with the authorization of
the board, into the facts and circumstances of any complaint or information that alleges
conduct listed in Rule 4(a).
    "Judge" is any judge, including ~full-time, part-time, or senior and retired judges,
judicial officer, referee, magistrate, or other hearing officer employed in the judicial branch
of the state of Minnesota, any judge of the Minnesota Tax Court.1 ep-any judge of the
Workers' Compensation Court of Appeals. and the Chief Administrative Law Judge.

   ***
  "Senior Judge" is a "Retired Judge Subject to Recall" within the meaning of Part II,
Application. Minnesota Code of Judicial Conduct.

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 1. Organization of Board
       w      Appointment of Members. The Board on Judicial Standards shall consist
of one judge of the Court of Appeals, three judges of district court, two lawyers who have
practiced law in the state for at least ten years and four resident citizens of Minnesota who
are not judges, retired judges or lawyers. The exeeutiYe seeretary, who shall be an attomey
lieeased to preetiee lav1 ia Minnesota, with a m.iaim.UH'I: of fifteea yetlfs' eKperieaee ia the
preetiee of law, iaeludiag any seFViee as a judge, shall be appoiated by the botlfd. All
members shall be appointed by the governor with the advice and consent of the senate
except that senate confirmation shall not be required for judicial members.

       ill     Term of Office.
       (1) The term of each member shall be four years with the term ending on the first
           Monday in January except as provided in Rule l(b)(2(i).
       (2) No member shall serve more than two full four-year terms or their equivaleat,
           not to exceed eight years except as follows:
           (i) members may continue to serve until their successors are appointed and
                 qualified but in no case later than July 1 in a year in which a term expires
                 unless reappointed;
           (ii) if a member is appointed to fill an unexpired term that does not exceed two
                 years, the member is eligible for appointment to two additional four-year
                 terms.

       !£l       Vacancy.
       ( 1) A vacancy on the board shall be deemed to occur:
            (i) When a member retires from the board; or
            (ii) When a judge who is a member of the board ceases to hold the judicial office
            held at the time of selection; or
            (iii) When a lawyer who is a member of the board ceases to be in good standing

                                               2
           to practice law in the courts of this state or is appointed or elected to a judicial
           office; or
           (iv) When a !eypublic member becomes a lawyer; or
           (v) When a member is no longer a resident citizen of Minnesota.
       (2) Vacancies shall be filled by selection of a successor in the same manner as
           required for the selection of the predecessor in office. A member selected to fill
           a vacancy shall hold office for the unexpired term of the predecessor. All
           vacancies on the board shall be filled within 90 days after the vacancy occurs.
       (3) Members of the board may retire therefrom by submitting their resignation to
           the board, which shall certify the vacancy to the governor.

       @      Appointment and Performance Review of Executive Secretary. The
executive secretary, who shall be an attorney licensed to practice law in Minnesota, with a
minimum of fifteen years' experience in the practice of law, including any service as a
judge, shall be appointed by and serve at the pleasure of the board. The board shall
annually conduct a performance review of the executive secretary.

      00      Duties and Responsibilities of Executive Secretary.             The executive
secretary shall have duties and responsibilities prescribed by the board, including the
authority to:
       (I) Receive complaints and allegations as to misconduct or disability;
       (2) Make preliminary evaluations;
       (3) Conduct investigations of complaints as directed by the board;
       (4) Recommend dispositions;
       (5) Maintain the board's records;
       (6) Maintain statistics concerning the operation of the board and make them
           available to the board and to the Supreme Court;
       (7) Prepare the board's budget for approval by the board and administer its funds;
       (8) Employ and supervise other members of the board's staff;
       (9) Prepare an annual report of the board's activities for presentation to the board,
           to the Supreme Court and to the public;
       (I O)Employ, with the approval of the board, special counsel, private investigators or
           other experts as necessary to investigate and process matters before the board
           and before the Supreme Court. The use of the attorney general's staffprosecutors
           or law enforcement officers for this purpose is not allowed. The use of the
           director and staff of the Office of Lawyers Professional Responsibility for this
           purpose is allowed if the matter involves conduct of a judge, other than a
           Supreme Court Justice, that occurred prior to the judge assuming judicial office.
           IndividualsAttorneys employed or providing assistance under this section shall
           be deemed to be counsel to the Board on Judicial Standards for the purposes of
           these rules; and
       ( 11) Issue informal advisory opinions to judges as delegated by the board.


                                              3
      (e)     Perfermanee Review ef Exeeutive Seeretary. The board shall arn:mally
coaduot a perfoRB:anoe re'liew of the ~eoHti'le secretary.

       (f)     Quorum and Chairperson.
       (1) A quorum for the transaction of business by the board shall be s-Hta majority of
           the members of the board who are not recused.
       (2) The board shall elect from its members a chairpersoa and vice-chairpersoa, each
           of whom shall serve a term of two years. The vice-chairpersoa shall act as
           chairpersoa in the absence of the chairpersoa.

       (g)     Meetings of the Board. Meetings of the board shall be held at the call of the
chairpersoa, the vice-chairpersoa, the executive secretary or the written request of three
members ofthe board.

        ***
       (j)   Cede of EdtiesBoard Policies. The board may adopt policies consistent
with these Rules governing the conduct of its business and performance of its duties. The
board shall maintain a Code of Ethics setting forth the ethical standards expected of board
members in the performance of the board's responsibilities.

        {k)    Executive Committee. The board's executive committee shall consist of the
chair, vice-chair, and a third member elected by the board. The executive committee shall
include a judge, a public member, and a lawyer. The executive committee shall act on
behalf of the board between meetings within limits prescribed by the board. The executive
committee shall not have the authority to determine that there is reasonable cause to believe
a judge has committed misconduct.

(Amended effective January 1, 1996; amended effective March 30, 1999; amended effective
July 1, 2009; amended effective July I, 2016.)

                       Ad·lisory Committee Commeat 1999 Ameadmeat
         RNk 1(ri) (1 ()) has heen metfi.jied te a118w the 1i9C efthe diFeeter and staf:fe.fthe
     Office efLmvyers Prof'essienal Respensihility te pPO'lide iw,•eatigati'IC and sttppert
    se,..,•iees in sit1iatiens bi'WJlv•b2g eendNet that eeeNFI"ed prier 18 a jNdge assNming
    jNdieietl ejfiee. Related ehtmges gra1it the Lmvyers Pn7fo98ienal Respensihility
    BeardjNrisdietien te eensider whether sNeh eendu:et warf'ants lawyer diseipline.
    R.Bd.J-ud.Std. 2; R.L.PrefResp. 6Z(a). It is eentemplated that eemplaints aheNt the
    eendNet e-fajNdge eee'NFI"ingprier t8 t.lrtejNdge assNmingjNdieial ejjke will he
     in·,restigated in the first instance hy the Offiee of LmyY'CrB Prefossienal
    Respensihility {R.Bd..htd.Std. 6Z(h); R.L.Pfflj+:Resp. 6Z(h)(2)}, and the reabtlts
    weNld he diselesed te t.lre Beard en Jwiieial Standarth. R.Bd..htd.Std. 5(a)(4);
    R.L.:Pt'ofResp. 20{a)(1 {)). This al-lews f{J,. efficient and cffeeti·;e NBC ofinY'estigative

                                                 4
   resources by beth diseiplinetry be(J;f'(:}s. Related changes also aMtheri=e the Mse ef
   the hearing record, findings, and reeemmendatiens ef the lawyer disciplinary
   f»¥Jeess in t-he jMdieial diseipli1ttHJ>' precess. R.Bd.Jlfd.Std. 6Z(d); R.L.PrejResp.
   6Z(h)(4).
        RMle 1(d) (1 {)) pfflhibits the J;tSC efthe staffofthe Office efLawyers Pr-e}cssienal
   Responsibility iYhen the pre bench eendHet at issMe bweh;es a &tpren1e GeHrt
   Justice beeaHse the effiee's director and stetffare appointed a11d compensated by
   the GeHrt. /fsMeh a ease were te arise, it is contemplated that t.Lze Office efLe:wyers
   Prefessienal Responsibility weHld fallow existing conflict preeedHres, which
   inehtde assigning a former attorney er fin·mer beard member te re.,.iew andf      (ii)    The board may issue opinions of general applicability.
      (iii)   The executive secretary may provide informal opinions to judges.
      (iv)    The board and the Office of Lawyers Professional Responsibility may
              disclose to each other confidential information concerning opinion
              requests in order to promote consistency in their opinions.
      (v)     The fact that the judge or judicial candidate requested and relied on an
              advisory opinion shall be taken into account in any subsequent
              disciplinary proceedings. The advisory opinion shall not be binding on
              the hearing panel or the Supreme Court in the exercise of their judicial-
              discipline responsibilities.

***
 (e)     Subpoena~ and Depositions During Investigation.
 (1) Subpoenas and Depositions Limited. Subpoenas and I:}Qepositions during the
     board's investigation shall not be allowed, provided that, for good cause shown, a
     deposition may be taken of a witness living outside the state or physically ooable
     to attend the hearingexcept as provided in this Rule. Subpoenas and depositions
     in panel proceedings are governed by Rules 7(b) and 9(b).
 (2) Subpoenas for Investigation. During the investigative stage of a proceeding,
     prior to a finding of reasonable cause to proceed, and subject to the limitations
     of Rule 2(e)(l): (i)       Upon resolution of the board, the executive secretary
     may make application to the board to authorize fer-the issuance of a subpoena
     compelling any person, including a judge, to attend and give testimony, and to
     produce documents, books, accounts and other records. Such subpoena shall
     issue upon a sho•Ning that the information sought appears reasonably calculated
     to lead to the discovery of admissible evidence. The board may authorize the
     subpoena upon a finding that the information sought appears reasonably
     calculated to lead to the discovery of evidence of possible misconduct by a judge
     or the absence of such misconduct. (ii) failure or refusal of a judge viho is the
     subject of information to cooperate or the intentional misrepresentation of a
     material fact by the judge shall constitute conduct prejudicial to the
     administration of justice and may provide reasonable cause for the board to
     proceed under Rule2(e)(3).

 (3) Sul>peeaas fer Heariag. At all other stages ofthe proceeding following a finding
     of reasonable cause to proceed, and subject to the limitations of Rille 2(e)( 1),
     both the board and the judge being investigated shall be entitled to compel, b~'
     subpoena, attendance and testimony of witnesses, including the judge as a
     vlitness, and the inspection of documents, books, accounts, and other records.

 Ql_Issuing Subpoenas. The District Court of Ramsey County shall issue subpoenas
    upon presentation of a resolution of the board.


                                       6
       (4) Motions. Prior to the appointment of a hearing panel pursuant to R~le 8(b), tihe
           District Court of Ramsey County shall have jurisdiction over motions arising
           from Rule 2(e) requests subpoenas and depositions. Following the appointment
           of a panel, the presider of the panel before whom the matter is pending shall hfrlre
           jurisdietion o•;er motions arising from Rule 2(e) requests and shall ha-¥e all the
           powers of a distriet eourt judge .•Any resulting deeision or order of the presider
           of the panel or the Distriet Court of Ramsey County ma-y not be appealed before
           entry of the final order in the diseiplinary proeeeding. The judge shall be
           denominated by number or randomly selected initials in any District Court
           proceedings. Any resulting order of the District Court may not be appealed
           before entry of the hearing panel's disposition in accordance with Rule 11.

       (0     Cooperation. A judge who is the subject of investigation or a disciplinary
proceeding shall comply with the board's reasonable requests to furnish a full and complete
explanation covering the matter under consideration and to appear for conferences. A
judge who is the subject of disciplinary action under these rules shall comply with the terms
and conditions of any order or disposition imposing discipline.

       ,(g}  Impeachment. Nothing in these rules shall affect the impeachment of judges
under the Minnesota Constitution, Article 8.

 (Amended effective January 1, 1996; amended effective March 30, 1999; amended
 effective July 1, 2009; amended effective July 1, 2016.)

                       Advisory Committee Comment 1999 Amendment
        RHk 2(a) has been amended te reeegni&e t-.'?:at the heard mtly make certain
   s'blmmary dispesitiet9:S. These dispesitiens inehtde prepesed pHhlie reprimands
   'bltider R'blle 6(d)(l)(ii), ·,t~hieh 8f'C s'blhjeet te a j'bldge 's right te den9:and a jofflial
   hearing before the reprimand is made pHhlie, and nenp'blbtie WCH'I'lings, eenditiens,
   ee'blnseling, treatment, atid assistance directed by the heard 'binder RHie 6(/).
        RHie2(h) has been medified te permit the Lawyers Prefessienal Respensihility
   Beard te alse exercise j'hlrisdietien te eensider ·whether discipline as a lmvyer is
   warranted in matters iw;eh·ing eend'blet of any j'hldge eee'blrring prier te the
   ass'blmptien ofj'bldieial effiee. As set forth in the definitien seetien ofthese r'hlks, the
   term ']Hdge" inel'bldes any jHdge, j'bldieial ej}ieer, referee, er ether hearing effieer
   empleyed in the j'hldieial branch, and at~y j'bldge of the ~Uinneseta T$ Ce'blt·t er
   Werker's Cempensatien Celtl"/ ofAppeals. See ~~linneseta Stat'bltes, seetiens 49().15
   .18; 175A. ()l, s'blbdi'lisiet9: 4; 2 71JJl (1998). The preeed'blre te he follewed in
   sit'blatiens in'le/?;ingpre bench eend'blet is set forth in R'hlk 6Z f>).rthese r'blles.




                                                  7
Rule 3. Immunity; Privilege
       Information submitted to the board or its staff and testimony given in the proceedings
under these rules shall be absolutely privileged, and no civil action predicated thereon
may be instituted against the complainant or witness, or their counsel. Members of the
board, referees, board counsel, mentors appointed by the board, hearing panel members, a
designee appointed by the Supreme Court under Rule 16(d)(4), and staff shall be absolutely
immune from suit for all conduct in the course of their official duties.

(Amended effective January 1, 1996; amended effective July 1, 2016.)


Rule 4. Grounds for Discipline or Other Action
      (a)     Grounds for Discipline or Other Action Shall Include:
      (1) Conviction of a crime punishable as a felony under state or federal law or any
          crime involving moral turpitude;
      (2) A persistent failure to perform judicial duties;
      (3) Pattern of incompetence in the performance of judicial duties;
      (4) Habitual intemperance;
      (5) Conduct prejudicial to the administration of justice that brings the judicial office
          into disrepute, including, but not limited to, discrimination against or harassment
          of persons on the basis of race, color, creed, religion, national origin, sex, marital
          status, sexual preference, disability or age;
      (6) Conduct that constitutes a violation of the Code of Judicial Conduct or Rules of
          Professi anal ConductProfessional Responsibility;
      (7) Disability.

       (b)    Dispesitiea ef Crimiaal ChargesCriminal Conviction or Acguittal. A
judge's criminal conviction in any American jurisdiction, even if upon a plea of nolo
contendere or subject to appellate review, is, in proceedings under these Rules, conclusive
evidence that the judge committed the conduct for which the judge was convicted. The
same is true of a conviction in a foreign country if the facts and circumstances surrounding
the conviction indicate that the judge was accorded fundamental fairness and due process.
An eon·;iction, acquittal, or other disposition of any criminal charge filed against a judge
shall not preclude action by the board with respect to the conduct upon which the charge
was based.

        (c)     Proceedings Not Substitute for Appeal. In the absence of fraud, corrupt
motive, or bad faith, tThe board shall not take action against a judge for making findings
of fact, reaching a legal conclusion, or applying the law as understood by the judge unless
the judge acts contrary to clear and determined law and the error is egregious. made in bad
faith, or made as part of a pattern or practice of legal error. Claims of error shall otherwise
be left to the appellate process.


                                               8
(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)

                       Advisory Committee Comment 2009 Amendment
       Retaliatery heha·;ier hy the j1:1;dge related t8 a eemplaint nu:Jy he gY8l:l;1fflsfar
   discipline l:l;1'lder the Cede &}Judicial Ce1'ldHet er P-r&.fessie1'lal Respensihility. See,
   e.g., lnq1:1;iry inte the Cend1:1;et &jJiiirphy, 737 N W.2d 355, 3MJ (J.Iinn.2007).


Rule 5. Confidentiality
        (a)      Before Formal Complaint and Response. Except as otherwise provided in
this rule or Rule 16(f), all proceedings shall be confidential until the Formal Complaint or
Formal Statement of Disability Proceeding and response, if any, have been filed with the
Supreme Court pursuant to Rule 8. The board shall establish procedures for enforcing the
confidentiality provided by this rule.
        ( 1) If at any time the board issues a public reprimand, such action shall be a matter of
             public record.
        (2) If the board issues a private admonition or a dismissal with a letter of caution or
             enters into a deferred disposition agreement, this action may be disclosed to the
             chief justice, chief judge, and/or district administrator of the judicial district in
             which the judge sits. Such disclosure is at the discretion of the board and shall
             be for the purpose of monitoring future conduct of the judge and for assistance
             to the judge in modifying the judge's conduct. To the extent that any information
             is disclosed by the board pursuant to this provision, the chief justice, chief judge
             and/or district administrator shall maintain the confidentiality of the information
             in accordance with Rule 5.
        (3) Information may be disclosed between the Board on Judicial Standards or
             executive secretary and the Office of Lawyers Professional Responsibility Beafd
             or the direetor in furtherance of their duties to investigate and consider conduct
             that occurred prior to a judge assuming judicial office.

        ***
       (e) Public Statements by Board.
       (1) In any case in which the subject matter becomes public through independent
           sources or through a waiver of confidentiality by the judge, the board may issue
           statements as it deems appropriate in order to confirm the pendency of the
           investigation, to clarify the procedural aspects of the disciplinary proceedings, to
           explain the right of the judge to a fair hearing without prejudgment and to state
           that the judge denies or admits the allegations. The statement shall be first
           submitted to the judge involved for comments and criticisms prior to its release,
           but the board in its discretion may release the statement as originally prepared.
       (2) The board may disclose that a matter is not being investigated. If an the-inquiry

                                                9
             was initiated as a result of notoriety or because of conduct that is a matter of
             public record, or if a complaint filed with the board has become publicly known,
             information concerning the lack of cause to proceed may be released by the
             board. If the inquiry was initiated after the statutory filing period for judicial
             office has opened, the board may issue a public statement as deemed appropriate
             pursuant to Rule 6(e).
             (3) The board may make such disclosures as it deems appropriate whenever the
             board has determined that there is a need to notify another person or agency in
             order to protect the public or the administration of justice.

      (f) Disclosure in Event of Application to the Governor for Disability Retirement.
The board may disclose to the governor information about the existence, status, and nature
of pending complaints, complaints resulting in action of the board pursuant to Rule 6(f)(5),
and complaints resulting in a private warning or imposition of conditions prior to August 1,
2009 regarding judges who have applied to the governor for disability retirement as
provided in Rule 18~.

        (g) Disclosure for Judicial Selection, Appointment, Election, or Assignment.
When any state or federal agency seeks material in connection with the selection or
appointment of judges or the assignment of a retired judge to judicial duties, the board may
release information from its files only: (1) if the judge in question agrees to such
dissemination; and (2) if the file reflects a pending complaint, some action of the board
pursuant to Rule 6(f)(5), or a private warning or imposition of conditions prior to August
1, 2009. If the board action was taken on or after January 1, 1996, such information may
also be released if a judge is involved in a contested election, subject to the same
restrictions.

        (h) Disclosure to Judge. The judge who is the subject of a complaint shall, upon
request, have access to the file relative to the complaint at any stage of the proceedings,
including witness statements and notes of witness interviews. EKcept as pro•1ided in the
first sentence, The following shall not be required to be disclosed: ( 1) communications
between the executive secretary and board members and/or board counsel and
communications between board members in furtherance of their duties and (2) the work
product of the executive secretary, board members, and board counsel, including their
notes, and the records of the board's and hearing panel's deliberations shall not be required
to be disclosed.

       (i) Waiver of Confidentiality. A respondent judge may waive confidentiality at any
time during the proceedings.

       (j) Senior Judges. If the board receives credible information that a senior judge
has engaged in conduct in violation of the Code of Judicial Conduct, the board may notify
the chief justice, a chief judge, and the state court administrator.

                                               10
       (k) Mentors. If the board appoints a mentor for the judge, the board may disclose
information to the mentor and may disclose information concerning the mentorship to the
chief justice and a chief judge. If a mentor is appointed in connection with a judge's public
discipline, the board may publicly disclose the identity of the mentor.

(Amended effective January 1, 1996; amended effective March 30, 1999; amended effective
July 1, 2009; amended effective July 1, 2016.)

                     A:dYisory Committee Comment 1999 Amendment
       Rbtle 5(a) has been modified by the flcidition efeklbtSe (4) to permit the exehflnge
   ef informtltion betwee1'i the two diseiplinflry botlrds tlnd t."leir stCJjJ in sitbttltions
   in·;o/ving eondbtet ef 8 jbtdge thtlt oeebtrt'ed prior to the jbtdge 89Sbtl'l'li1'lg jbtdieifll
   off-we. See fllse R.L. Prof:Resp. 2{)(8) (l 0). Both the Bo8ffl on Judieifll Stt1ndards tlnd
   the Lr:myas :Pre.fessionfll Responsibility Bemw ht1ve jbtt'isdietien in sbteh eases.
   R.Bd.Jud.Std. 2(8); R.L.l7ef:Resp.6Z.


Rule 6. Screening and Investigation
      (a)     Initiation of Inquiry. An inquiry may be initiated as follows:
      (I) An inquiry relating to conduct of a judge may be initiated upon a complaint.
      (2) The board may on its own motion make an inquiry into the conduct or physical
          or mental condition of a judge.
      (3) Upon request of the Chief Justice of the Supreme Court, the board shall make an
          inquiry into the conduct or physical or mental condition of a judge.
      (4) An inquiry relating to the physical or mental condition of a judge may be
          initiated pursuant to Rule 16.

       (b)     Screening.    The executive secretary shall review the complaint or
information received by the board. resulting in the initiation of an inquiry. If the matters
alleged in the complaint or information would not constitute misconduct or disability if
true,If the complaint or information does not contain a basis for a reasonable belief that a
judge may have engaged in misconduct or may have a disability, the executive secretary
shall dismiss the complaint or end the inquiry, subject to review and approval by a board
member as assigned by the chair, or, if appropriate, refer the matter to another agency or
court. If the matters alleged in the complaint or information would constitute judicial
misconduct or disability if true, the executive secretary shall conduct a preliminary
evaluation.

       (c)     Evaluation. If after screening, the eJ£ecuti•fe secretary determines the
complaint raises allegations as to conduct that might constitute grounds for discipline or
other action, Upon a reasonable belief that a judge may have engaged in misconduct or may
have a disability, the executive secretary shall conduct an prompt, discreet and confidential

                                                 11
evaluation. The results of all evaluations shall be routinely submitted to the board.

       (d)      Investigation; Notice.
       (1) Upon review of the preliminary evaluation, or on its own motion, the board may,
       by resolution:
              (i)    stay proceedings pending action by another agency or court;
              (ii)   dismiss the complaint or end the inquiry; or
              (iii)  authorize an investigation.
       (2) Within ten (1 0) business days after an investigation has been authorized by the
            board, the executive secretary shall give the following notice to the judge whose
            conduct is being investigated:
              (i)    a specific statement of the allegations and possible violations of the
                     Code of Judicial Conduct being investigated, including notice that the
                     investigation can be expanded if appropriate;
              (ii)   the judge's duty to respond under Rule 6(d)(5);
              (iii)  the judge's opportunity to appear before the board or panel of the board
                     under Rule 6( d)( 6); and
              (iv)   the name of the complainant or informant, unless the board determines
                     there is good cause to withhold that information.
Except as provided in clause (3), the executive secretary shall not commence an formal
investigation until such notice is sent to the judge.
       (3) The board may defer notice for specific reasons, but when notice is deferred, the
           executive secretary shall give notice to the judge before making a
           recommendation as to discipline.
       (4) Notice shall be sent immediately upon request of the judge whose conduct or
           physical or mental condition is the subject of the inquiry if the inquiry has been
           made public.
       (5) Upon request of the executive secretary, the judge shall file a written response
           within thirty (30) days after service of the notice under Rule 6( d)(2).
       (6) Before the board determines its disposition of the inquiry, either the board or the
           judge may request that the judge appear before the board or a panel of the board
           to respond to questions. The appearance shall be granted. If the board requests
           the judge's appearance, the executive secretary shall give the judge 20 days'
           notice. The board may require that the judge's and the testimony shall-be sworn.

    ***
      (f)      Disposition After Investigation.
      ( 1) Upon conclusion of an investigation or determination by another agency or court,
           the executive secretary may recommend disposition to the board.
      (2) The board shall review the results of the investigation or determination by
           another agency or court and the recommendations of the executive secretary and
           determine whether there is reasonable cause to believe the judge committed

                                             12
           misconduct.
       (3) A finding of reasonable cause shall require the concurrence of a majority of the
           non-recused members of the .fffil-board.
       (4) Upon determination that there is not reasonable ·cause to believe the judge
           committed misconduct, the board shall dismiss the complaint or end the inquiry.
           Upon dismissal or termination of the inquiry, the board may issue a letter of
           caution that addresses the judge's conduct.
       (5) If the board finds there is reasonable cause to believe the judge committed
           misconduct, it may:
               (i)    enter into a deferred disposition agreement for a period of time, and
               the agreement may specify the disposition upon completion;
               (ii)    if the misconduct appears to be of an isolated and non-serious nature,
               issue a private admonition, which may include conditions;
               (iii) issue a public reprimand, which may include conditions; or
               (iv) issue a Formal Complaint.
      (6) Prior to issuance of a private admonition, the board shall serve the judge with a
           copy of the proposed private admonition and a notice stating that within ~14
           days after service of the proposed private admonition, the judge may serve the
           board with either a written demand for a private hearing in accordance with Rule
           1before the board, or the written comments and criticisms of the judge regarding
           the proposed admonition. If the judge makes a timely demand for a pri';ate
           heariHg, the board shall comply. If no timely demand for a hearing is made, the
           board may consider the comments and criticisms, if any, but may in its discretion
           releaseissue the private admonition as originally prepared.
      (7) Prior to issuance of a public reprimand, the board shall serve the judge with a
           copy of the proposed reprimand and a notice stating that within ~ 14 days of
           service of the proposed reprimand, the judge may serve the board with either a
           written demand for a formal hearing as provided in Rule 8, or the written
           comments and criticisms of the judge regarding the proposed reprimand. If the
           judge makes a timely demand for a formal hearing, the board shall comply with
           Rule 8. If no timely demand for a hearing is made, the board may consider the
           comments and criticisms, if any, but may in its discretion issuerelease the
           reprimand as originally prepared.
      (8) After the board has determined to issue a Formal Complaint, the judge shall be
           given the opportunity to meet with a representative of the board, but the board
           is not required to delay filing the Formal Complaint.
      .(2}_The board shall notify the judge of its action and shall disclose the names of the
           board members who did not participate in the action.

       ***
       (b) Access to Transcripts and Recordings. Upon request by the board, the judge
shall order and provide a transcript of the portions of hearings requested by the board. See

                                            13
Minn. Stat.§ 486.06. Notwithstanding Rule 4, subdivision 3 of the Rules of Public Access
to Records of the Judicial Branch, the board may also obtain audio recordings of court
proceedings.

(Amended effective January 1, 1996; amended effective March 30, 1999; amended effective
July 1, 2009; amended effective July 1, 2016.)

                        AdYisory Committee Comment 1999 A.mendment
        The change in Rt:tle 6(d)(l)(i) 1'eeegnizes that the BefH'-tii en Jbtdieial Standa1'ris
    l'IU:lypffleeed di1'CeUy 1e isst:tanee &ja f      Theptvnisiens efRule 6Z(s) (d) are Fepeated in R.L.PFef:Resp. 6Z(h)(l) (4). The
eemmitlee felt that Fepetitien ef t."'e signifieant pt'eeeduffll pt'ei>'isiens was mere
een·;enient and appFepFiale than a &ess Fcfaenee.
     Rule 6Z(s) requiFes the staffefthe LfflyYCFS Pt        Under Ruk 6Z(d) it is contemplated that the hearing record 8:1'ld thefotdings and
    conclusions ofthe lawyer diseipli1'18:r:ypFOcess will: he thejirst e·;idence introduced
    in the Rttk }{}jttdieial diseipl:inar:y hearing. Ceunselfar the hoard and thejttdge
    me:y• he permitted to introduce additional e'lidenee rele·;ant to alleged Code ef
   .ffldieial Cenduet -;iolations at the hearing. Ceunsel must he aw8:1-e that there mey
    he situatim'ls in which the introdttetien efadditional evidence will l'lot he permiHed.
    See, e.g., In re Gillard, 26{) N W.2d 562, 564 (Aiirm. 1977) (afler re-;ie"w qfhearing
    record and findings and conclusions from lawyer disciplinary process, Supreme
    Court ruled that findings weuld not be subject te eellateral attaek in the related
   judicial disciplinary pFOeeeding 8:1'ld that additienal e'lidenee H'lB:y he introduced
    only 8:8 a result e.,-41 stipulation er order of'thefae~jinder); In Fe Gil-lard, 27l N. W.2d
    785, 8{)9 (Minn. 1978) (tipholding remo·;al8:1'lddisharment where &ardon ul:ttdieial
    Stan:dards 8:8 faetjinder refused te consider additim'lal testimony but a!:Jowe~jili~tg
    &}deposition and exhibits and made alJemati·;e findings h8:Sed on those :filings).
   Although the fflles d8 not expressly pro-;ide for a pre hearing eonferenee, it is
    contemplated that admissibility issues will be reso[wd h:y· the presider efthe foet
   find:ing panel sbtjjieiently in adw:lnee e.,-r the hearing to al-low the parties adefjuate
   time to prepare for the hearing.


Rule 7. [Deleted effeeth·e July 1, 2009.]


Rule 7. Admonition Review Hearing.
       (a) Hearing Panel. If a judge makes a timely demand for a private hearing as
provided in Rule 6(Q( 6), the board shall ask the Chief Justice of the Supreme Court to
appoint a panel as provided in Rule 8(b). The judge shall be identified by number or
randomly selected initials in the proceeding. The board shall notify the complainant, if
any, of the judge's demand for a hearing.

       (b) Panel Procedures. The procedures in Rule 9 and Rule lO(a) and (b) shall apply
to an admonition review hearing except that the hearing shall be confidential and Rule 9(b)
shall apply only to the extent permitted by this Rule. Depositions shall not be allowed,
provided that the panel presider, for good cause shown, may authorize a subpoena and
deposition of a witness living outside the state or physically unable to attend the hearing.
The panel shall review the proposed admonition de novo.

      (c) Form of Evidence at Admonition Review Hearing. The panel shall receive
evidence only in the form of affidavits or other documents except for testimony by:
      ( 1) The judge;
      (2) A witness whose testimony the review panel presider authorizes for good cause.
           If testimony is authorized, the presider may authorize the issuance of a subpoena
           under Rule 9(b).

                                                16
       (d) Disposition. The panel shall make written findings and conclusions. If the
panel finds that any alleged violation is supported by clear and convincing evidence, the
panel may affirm the admonition or, if the panel finds that the judge's misconduct warrants
public discipline, the panel may recommend that the board issue a public reprimand or a
Formal Complaint. If the board does not accept a panel's recommendation to issue a public
reprimand or a Formal Complaint, the admonition reviewed by the panel shall become
final. The panel shall dismiss the complaint if there is not clear and convincing evidence
supporting the violation(s) alleged in the admonition.

       (e) Review by Supreme Court. The judge may petition the Minnesota Supreme
Court to review a panel's affirmance of an admonition by filing a petition with the clerk of
the appellate courts in accordance with Rule 117, subdivision 3 of the Rules of Civil
Appellate Procedure within 30 days of being served with the review panel's decision. The
judge shall be identified by number or randomly selected initials in the proceeding. The
board may respond in accordance with Rule 117, subdivision 4 of the Rules of Civil
Appellate Procedure. If review is granted, the matter shall proceed under Rule 14 of these
Rules.

(Added effective July 1, 2016.)


Rule 8. Formal Complaint or Formal Statement of Disability Proceeding and Notice
      (a)     Formal Complaint or Formal Statement of Disability Proceeding.
      (1) The Formal Complaint or Formal Statement of Disability Proceeding shall set
          forth the charges against the judge, the factual allegations and the time within
          which these rules require the judge to serve a written response. Where more than
          one act of misconduct is alleged, each shall be clearly set forth.
      (2) The judge shall be served promptly with a copy of the Formal Complaint or
          Formal Statement of Disability Proceeding. Service shall be accomplished .Qy
          admission of service or certified mail, or in accordance with the Rules of Civil
          Procedure.
      (3) The judge shall serve a written response on the board within 20 days after service
          of the Formal Complaint or Formal Statement of Disability Proceeding.
      (4) The executive secretary shall file the Formal Complaint or Formal Statement of
          Disability Proceeding and the written response, if any, with the Supreme Court,
          within 30 days of service of the Formal Complaint or Formal Statement of
          Disability Proceeding unless the matter is resolved. The filing time may be
          extended by agreement of the board and the judge.

       ***
      (c) Notice ofHearing.

                                            17
       (1) The hearing panel shall schedule a public hearing. The date shall be selected to
           afford the judge ample time to prepare for the hearing, but shall not be later than
           90 days after the filing of the Formal Complaint or Formal Statement of
           Disability Proceeding with the Supreme Court. The judge and all counsel shall
           be notified of the time and place of the hearing.
       (2) If the presider allows the amendment of the Formal Complaint or Formal
           Statement of Disability Proceeding, or in compellingln extraordinary
           circumstances, the hearing panel shall have the authority to extend the hearing
           date as it deems proper.

        (d) Disclosure in Public Proceedings. Notwithstanding Rule 5, in a public
reprimand, a Formal Complaint, and in proceedings before a panel under this rule or Rule
7, the board may disclose private discipline previously imposed on the judge.

      (e) Failure to Answer/Failure to Appear. A judge's failure to answer the Formal
Complaint or failure to attend the panel hearing, unless excused by the presider for good
cause shown, shall constitute an admission of the factual allegations of the Formal
Complaint.

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 9. Discovery
         (a)    Initial DisclosuresWitaesses; Depasitiaas. Within 20 days after the service
of a response, or after the e1cpiration of the time for serYi6e of a response, whi6heYer 066\:H'S
fifst;--counsel for the board and the judge shall exchange the names and addresses of all
persons known to have knowledge of the relevant facts. The presider of the hearing panel
shall set a date for the exchange of the names and addresses of all witnesses the parties
intend to call at the hearing. Subpoenas and depositions shall be goYemed by Rule 2(e).

       (b)    Subpoenas and Depositions. Subpoenas for inspection of documents,
depositions, and the hearing may be issued only with the prior approval of the presider.
Counsel for the board may take the deposition of the judge. The board and the judge may
apply to the presider to take the deposition of witnesses who are unavailable to testify at
the hearing. Depositions of other persons may be taken only if the presider finds that the
party's need for the deposition outweighs the burdens placed on the deponent and on the
other party and does not significantly delay the proceedings. The presider shall issue a
protective order in accordance with Rule 26.03, Rules of Civil Procedure, when necessary
to reduce the burdens on a deponent. Subpoenas shall be issued by the Ramsey County
District Court upon presentation of the presider' s authorization for the subpoena.

       (c)    Other Evidence. Counsel for the board and the judge shall exchange:

                                               18
       (1) non-privileged evidence relevant to the Formal Complaint, documents to be
           presented at the hearing, witness statements, and summaries of interviews with
           witnesses who will be called at the hearing; and
       (2) other material only upon good cause shown to the presider ofth:e panel.
This rule shall not limit the judge's access to the file under Rule 5(h). Upon request by the
board or the judge and for good cause shown, t+he presider may authorize service of
interrogatories and requests for production of documents and may direct the judge to sign
authorizations for release of informationupon request by th:e board or th:e judge.

       ***
       (f) Completion of Discovery. All discovery shall be completed within 60 days of
the service of the response or the expiration of the time for service of the response,
whichever occurs first unless upon a showing of good cause, the presider extends the time.

       (g) Failure to Disclose. The presider of the hearing panel may preclude either party
from calling a witness at the hearing if the party has not provided the opposing party with
the witness' name and address, any statements taken from the witness or summaries of any
interviews with the witness.

       (h) Resolution of Disputes. Disputes concerning discovery, including subpoenas
and depositions, shall be determined by the presider of the hearing panel before whom the
matter is pending. The decisions of the presider may not be appealed before entry of the
panel's disposition in the disciplinary proceeding.

       (i) Civil Rules Not Applicable. Proceedings under these rules are not subject to the
Rules of Civil Procedure regarding discovery except that Rules 26.03, 30.02-.07, 32.04-.05,
and 37.04 are applicable to the extent that they are consistent with these rules.

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 10. Public Hearing

       ***
       (c) Amendments. By leave of the presider of the panel for good cause shown or by
consent of the judge, the Formal Complaint or Formal Statement of Disability Proceeding
may be amended after commencement of the hearing if the judge and the judge's counsel
are given adequate time to prepare a response. Leave to amend shall be freely granted
when justice so requires.


                                             19
(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 11. Findings, Disposition, and Appeal
       (a)     Findings. The hearing panel shall make findings of fact and conclusions of
law as to whether there is clear and convincing evidence that the judge committed
misconduct under the grounds for discipline in Rule 4. The panel shall file its findings and
conclusions within 60 days after the case is submitted to the panel unless the Chief Justice,
on request of the presider, extends the time for good cause shown. If the panel finds there
is not clear and convincing evidence, the panel shall dismiss the case. If the panel finds
there is clear and convincing evidence, the panel shall impose or recommend sanctions
under Rule 11 (b).

      (b)      Disposition. If the hearing panel finds clear and convincing evidence of
misconduct, the panel may:
      ( l) enter into a deferred disposition agreement for a speeified period of time upon
           reasonable eonditions, and the agreement may speeify the disposition upon
           eompletion;
      ( 1) issue a public reprimand; or
      (2) recommend any of the following sanctions to the Supreme Court:
             (i)     Removal;
             (ii)    Retirement;
             (iii)   Imposing discipline as an attorney;
             (iv)    Imposing limitations or conditions on the performance of judicial
                     duties;
             (v)     Censure;
             (vi)    Imposing a civil penalty;
             (vii) Suspension with or without pay; or
             (viii) Any combination of the above sanctions.

       (c)     Filing and Service. The hearing panel must file its findings of fact,
conclusions of law, and disposition with the Supreme Court within 7 days after issuance of
the disposition. The panel shall serve copies on the board and respondent judge. Proof of
service shall also be filed with the Supreme Court.

        (d)    Appeal. The board or judge may appeal the disposition of the hearing panel
by filing a notice of appeal with the clerk of the appellate courts within 10 days after the
panel serves the disposition on the parties. The appeal shall proceed under Rule 14. +he
disposition of the panel beeomes final if no appeal is taken within 60 days after issuanee of
the disposition. If the panel determines it is appropriate to issue a public reprimand, the
reprimand shall be stayed until the time for appeal has run or any appeal is completed. If
there is no appeal from a dismissal or reprimand, the disposition of the panel becomes final.

                                             20
A party's failure to timely appeal a panel's findings, conclusions, and/or recommendation
for discipline constitutes acceptance thereof. A party seeking to challenge a finding of fact
or conclusion by the panel shall order a transcript if a transcript has not already been
prepared.

(Amended effective January 1, 1996; amended effective March 30, 1999; amended effective
July 1, 2009; amended effective July 1, 2016.)

                      AdYisory Committee Comment 1999 Amendment
       Rlik 11 (d) (5) hCES been medijied by deleting FCpriman~fi'em the list E>jsanetiens
   that msy he issl:ted s.fter a formal hearing. Under Rl:tle 6(d)(l)(ii), a FCprimand msy•
   he issl:ted by the heard withel:tt resert te formal preeeedings in sitl:tatiens im;ehring
   ee19dl:tet that is l:tnaeeeptahle l:tnder e19e E>jthe g'I¥Jl:t19cis far }l:tdieial discipline bl:tt 19et
   se seriel:tS CIS te ·,yarrant further discipline, sl:teh as a ee19SWC, by the &preme Cel:trt.

       ***

Rule 13. Disposition by Consent
       (a)      Agreement. At any time after issuanee of the Formal Complaint or Formal
8tatement of Disability Proeeeding and before eonelusion of any hearing panel proeeedings
under Rules 10, 11, and Hi, the judge and the board may enter into an agreement in which
the judge admits to any or all of the charges or allegations of disability in exchange for a
stated disposition or recommended disposition. Entry into the agreement shall stay the
proceedings of tftef! panel. The agreement shall set forth:
       ( 1) a statement of the facts;
       (2) the allegations to which the judge is admitting; and
       (3) the agreed-upon disposition.

       (b)    Disposition. If the agreed-upon disposition is one the board is authorized to
impose under Rule 6(t)(4) or (5), proceedings before the hearing panel shall terminate, and
the board shall impose the disposition. If the agreed-upon disposition is one the board is
not authorized to impose under Rule 6(f)(4), the agreement shall be submitted to the
Supreme Court. The Court shall either enter an order implementing or rejecting the
agreement. If the stated disposition is rejected by the Supreme Court, the agreement may
be withdrawn but the facts admitted to in the agreement can be used against the judge in
such further proceedings as the Court may direct.

(Added effective July 1, 2009; amended effective July 1, 2016.)




                                                     21
Rule 14. Supreme Court Review
        (a)      Prompt Consideration. Upon the filing of a recommendation for discipline
or disability retirement, the Court shall promptly docket the matter for expedited
consideration, but not sooner than the end of the time allowed for appeal of the panel's
disposition by the board or judge. Ifthe board or judge appeals the disposition ofthe hearing
panel, the Court shall eonsider the reeommended disposition under Rule ll(b)(3) or Rule
16(f)( 1)(ii) at the same time as any appeal regarding those reeommendations.

        (b)      Briefs. The board shall, and the judge may, file briefs with the Court in
aeeordanee with the requirements of Minn. R. CiY. App. P. 128 .•Any party seeking to
ehallenge a finding offaet by the panel shall order a transeript.Briefs shall be filed with the
Court in accordance with Minn. R. Civ. App. P. 128 and 130-132 except as modified in
this rule. Unless the Court otherwise orders,
         ( 1) If one party has appealed, the appellant shall file a brief within 21 days after
             filing the notice of appeal, the respondent shall file a brief within 21 days after
             service of appellant's brief, and the appellant may file a reply within 10 days
             after service of respondent's brief.
         (2) If both parties have appealed, the appellant shall file a brief within 21 days after
             filing the notice of appeal, the respondent/cross-appellant shall file a brief within
             21 days after service of appellant's brief, the appellant shall file a response and
             reply brief within 14 days after service of respondent's brief, and the respondent
             may file a reply within 10 days after service of the appellant's response and reply
             brief.
         (3) If neither party has appealed, the board shall, and the judge may, file a brief not
             exceeding seven pages within 14 days after the time to appeal has expired, and
             no reply briefs shall be filed; and
         ( 4) A brief may be stapled rather than formally bound.

       (c)      Additional Findings and Filings; Supplemental Record.
       (1) If the Court desires an expansion of the record or additional findings with respect
           either to the recommendation for discipline or to the sanction to be imposed, it
           shall remand the matter to the hearing panel with appropriate directions, retaining
           jurisdiction, and shall stay proceedings pending receipt of the panel's filing of the
           additional record.
       (2) The Court may order additional filings or oral argument as to specified issues or
           the entire matter.
       (3) The Court without remand and prior to the imposition of discipline may accept
           or solicit supplementary filings with respect to medical or other information,
           provided that the parties have notice and an opportunity to be heard.

       (d)    Delay for Further Proceedings. The Court, on receipt of notice of an
additional proceeding before the board involving the same judge, may stay proceedings
pending the board's termination of this additional proceeding. In the event that additional

                                               22
recommendations for discipline of the judge are filed, the Court may impose a single
sanction covering all recommendations.

       (e)     Decision. When the hearing panel recommends the Supreme Court impose
sanctions under Rule 11 (b )(~.f.), the Court shall review the record of the proceedings, giving
deference to the panel's fmdings of facts, and shall file a written opinion and judgment
directing such discipline or other action as it concludes is just and proper. If the judge or
board has filed an appeal under Rule 11 (d), the Court may accept the recommendation of
the panel, or reject or modify it in whole or in part.

       (f)     Consideration of Lawyer Discipline. When the hearing panel recommends
the suspension or removal of a judge, the Court shall promptly notify the judge and the Office
of Lawyers Professional Responsibility Board and give them an opportunity to be heard in
the Court on the issue of lawyer discipline.

    ***
(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 15. Interim Suspension

    ***
        (c) Review ofPeFmissive Interim Suspension. Any judge suspended under section
(b) of this rule shall be given a prompt hearing and determination by the Supreme Court
upon application for review of the interim suspension order.

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1 2016.)


Rule 16. Special Provisions for Cases Involving Disability
        (a)   Proceedings in General. When it appears that a judge may have a disability
as defmed in these rulesan inquiry alleges faets that eould eonstitute disability, the board
shall follow the same procedures used with respect to misconduct, except as modified by
this rule.

       (b)    Initiation of lnguirvPFaeeedings. The board may initiate an inquiry into a
case involving disability:
       (1) upon receiving a complaint alleging conduct that may be due to a disability;
       (2) when an investigation indicates the alleged conduct may be due to disability; Of
       (3) when the judge asserts inability to defend in a disciplinary proceeding due to a

                                              23
           disability;
       (4) upon request of the Chief Justice of the Supreme Court; or
       (5) upon the board's own motion.

            ***
       (t) Hearing. Upon issuance of a Formal Statement of Disability Proceeding, a
hearing shall be held under Rules 10 and 11 to determine whether there is clear and
convincing evidence the judge has a disability. If the board has also filed a Formal
Complaint, the hearing panel shall determine whether there is clear and convincing
evidence that the judge committed misconduct and whether the misconduct was related to
a disability. The panel may exclude the public from portions of the proceedings to hear
evidence on psychological or medical materials or other evidence that would not be
accessible to the public.
       (1) If the hearing panel finds clear and convincing evidence of a disability, the panel
            may:
              (i)      enter into a deferred disposition agreement as provided in Rule
                       11(b)(1); or
              (ii)     recommend any of the following actions to the Supreme Court:
                  (A) Removal;
                  (B) Disability retirement if the disability is or is likely to become permanent;
                  (C) Imposition of limitations or conditions on the performance of judicial
                      duties;
                  (D) Suspension with or without pay; or
                  (E) Any combination of the above actions.
       (2) The hearing panel may also impose or recommend a disciplinary disposition with
            regard to misconduct, if applicable, pursuant to Rule 11 (b).
       (3) Any disposition of the hearing panel is public.
       (4) The board or judge may appeal the decision of the hearing panel as provided in
            Rule 11(d).

        ***
       (h) Representation by Counsel. If the judge in any proceeding under this rule is
not represented by counsel, the board or, if a hearing panel has been appointed, the presider
ofthe panel, shall appoint an attorney to represent the judge at public expense.

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


Rule 17. Involuntary Retirement
        (a)    Procedure. A judge who refuses to retire voluntarily may be involuntarily
retired by the Supreme Court. If attempts to convince a judge to retire voluntarily fail, then

                                               24
the board shall proceed as provided in Rules 8, 9, 10, and 11. The Supreme Court shall
then proceed as provided in Rule -!; 14.

       ***

(Amended effective January 1, 1996; amended effective July 1, 2009; amended effective
July 1, 2016.)


       ***


Rule 19. Expungement
     The executive secretary shall expunge records as follows:
        (a)    Dismissals. All records or evidence of a complaint where the board did not
find reasonable cause to believe the judge committed misconduct or where the board did
not find reasonable cause to believe the judge has a disability shall be destroyed tffi=eefour
years after the board receives the complaint or authorizes an investigation, whichever
occurs first, except that an expungement shall be accomplished by the board's staff no later
than two months after the time to expunge the file occurs. If the board receives a new
complaint involYing the same judge within the three years, the new complaint shall renew
the three year period.

       (b)    Case Files on Deceased Judges. All case files on deceased judges shall be
destroyed, unless the file reflects a public proceeding concerning the judge, in which case
the board may retain the key documents in the file.

    ***

(Added effective January 1, 1996; amended effective July 1, 2009; amended effective July
1, 2016.)


Rule 20. Use of Allegations from Dismissed Inquiries
      (a)    Use of Allegations in General. Allegations from an inquiry that was
dismissed shall not be referred to by the board in any subsequent proceedings or used for
any purpose in any judicial or lawyer disciplinary proceeding against the judge, except as
provided in this rule. Allegations from a dismissed inquiry may be reinvestigated with
permission of the board if, within tffi=eefour years after dismissal, additional information
becomes known to the board regarding the inquiry.

      (b)   Use of Allegations From Dismissal with Letter of Caution. Allegations
from an inquiry dismissed with a letter of caution may be used within three years after

                                             25
dismissal in subsequent proceedings only as follows:
             (i)   The fact that the inquiry was dismissed with a letter of caution may not
                   be used to establish the misconduct alleged in a subsequent proceeding.
                   However, the underlying conduct described in the letter of caution may
                   be charged in a subsequent Formal Complaint within four years after
                   dismissal, and evidence in support thereof may be presented to the
                   hearing panel at the public hearing under Rule 10.
             (ii)  If the underlying conduct described in the letter of caution is charged
                   in a subsequent Formal Complaint, and the hearing panel finds the
                   judge committed misconduct with respect to the facts underlying the
                   dismissal with letter of caution, the letter of caution may be considered
                   by the panel in determining an appropriate sanction.
             (iii) A letter of caution may be used to show that a judge was on notice that
                   the conduct described in the letter of caution could violate the Code of
                   Judicial Conduct.

(Added effective July 1, 2009; amended effective July 1, 2016.)

       ***

Rule 23. Service and Computation of Time.
      Service on a party represented by counsel shall be made on the attorney. In
computing any period of time prescribed or allowed by these rules or by order of court. the
method of computation specified in Rules 6.01 and 6.05, Minnesota Rules of Civil
Procedure, shall be used.

(Added effective July 1, 2016.)




                                            26